DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-13, 15-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinds et al. (Hinds) (US 2019/0028691 A1).
As to claim 1, Hinds discloses a method of displaying video content, executable by a processor, comprising:
creating an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects 
updating geometry information of the plurality of scene graphs through the interface to a representation engine (Fig. 17-18, paragraph 95, paragraph 138-140);
streaming the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs from among the plurality of scene graphs using the media interchange format (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).

As to claim 6, Hinds discloses creating a representation for Immersive Media in a scene graph, wherein the scene graph creates logical, spatial, and temporal relationships between individual and heterogeneous forms of Immersive Media, and wherein the representation includes media capable of interacting with or stimulating one or more of human sensory systems comprising sight, hearing, touch, taste, and smell. (paragraph 71, 107, 132-133, 144-145).

As to claim 7, Hinds discloses associating each geometric object that is referenced within a scene in a scene graph with a token that points to an address of where resource is accessible within a network (paragraph 76, 81, 91).

As to claim 8, Hinds discloses wherein the token comprises a universal resource identifier (URI) (paragraph 76, 81, 91).



As to claim 10, Hinds discloses wherein the token points to one of (1) a location within the network, and (2) a location within the client (paragraph 76, 81, 91).

As to claim 11, Hinds discloses wherein the client signals to the network in responsive to its resources being available to the network for network-based media processing (paragraph 91-92).

As to claim 12, Hinds discloses 12. The method of claim 1, further comprising: creating a network-provided representations for a streamable geometric object that exist within the network or client, wherein the network-provided representation persists across a plurality of scene boundaries (paragraph 74-76, 81, 91, 115).

As to claim 13, Hinds discloses wherein responsive to the streamable geometric object existing on the client that is managed by the network, the network manages persistence and availability of the streamable geometric object (paragraph 74-75, 115, 140-141).

As to claim 15, Hinds discloses wherein the interaction comprises one of more of: a movement of the user's head, and a haptic interaction with a glove (paragraph 64, 83, 95).

As to claim 16, Hinds discloses maintaining, by a network media resource manager, availability of a particular representation for a geometric object in a scene graph at a particular location within a network prior to a client's receipt of the scene graph, wherein the scene graph references the particular representation of the geometric object (paragraph 74-76, 81, 91, 115).

As to claim 17, Hinds discloses maintaining, by the network media resource manager, one or more references to the geometric object representation consumed by the client connected to the network (tracking timeline within the content; paragraph 138).

As to claim 19, Hinds discloses a computer system for displaying video content, the computer system comprising:
one or more computer-readable non-transitory storage media configured to store computer program code (paragraph 46-48, 147); and
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (paragraph 46-48, 147), said computer program code including:
creating code configured to cause the one or more computer processors to create an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are 
updating code configured to cause the one or more computer processors to update geometry information of the plurality of scene graphs through the interface to a representation engine (Fig. 17-18, paragraph 95, paragraph 138-140); and
streaming code configured to cause the one or more computer processors to stream the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs from among the plurality of scene graphs using the media interchange format (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).

As to claim 20, Hinds discloses a non-transitory computer readable medium having stored thereon a computer program for displaying video content (paragraph 46-48, 147), the computer program configured to cause one or more computer processors to:
create an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, wherein the plurality of scene graphs is organized a media interchange format (paragraph 71, 107, 131-133);
update geometry information of the plurality of scene graphs through the interface to a representation engine (Fig. 17-18, paragraph 95, paragraph 138-140);
stream the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds.
As to claim 14, while Hinds discloses encapsulating application programming interface (API) using a set of network and client APIs (paragraph 79);
capturing an interaction from a user (paragraph 72, 104, 130, 138-140); and
responding to the captured interaction from the user using the encapsulated API (paragraph 72, 79, 104, 130, 138-140), they fail to specifically disclose wherein the API are OpenXR API.
The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to utilize OpenXR APIs, which is an open, royalty-free standard for crossplatform XR, so as to conform to an existing free standard of API for virtual and augmented reality platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include OpenXR API for .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds in view of Chinomi et al. (Chinomi) (US 2004/0077362 A1).
As to claim 18, while Hinds discloses tracking a client’s usage of the requested resources (tracking timeline within the content; paragraph 138), they fail to specifically disclose determining that all of a plurality of references associated a particular media resource have been deleted, responsive to a determination that all of a plurality of references associated a particular media resource have been deleted, clearing cached resources by the network media resource manager.
In an analogous art, Chinomi discloses a media streaming system (Fig. 1) which will determine that all of a particular media resource have been utilized and responsive to a determination that all of a plurality of references associated a particular media resource have been utilized, clearing cached resources by the network media resource manager (deleting cached content for a client once the transmission has successfully concluded; paragraph 114) so as to reduce server resource usage by deleting content which has already been transmitted to the client and no longer needs to be maintained at the cache server (paragraph 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include determining that all of a plurality of references associated a particular media resource have been deleted, responsive to a determination that all of a plurality of references associated a .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hinds in view of Chinomi et al. (Chinomi) (US 2004/0077362 A1).
As to claim 18, while Hinds discloses wherein the media interchange format further comprises: scene graph information for a plurality of audio objects, wherein the scene graph information establishes one or more of a logical relationship, a spatial relationship, and a temporal relationship with the plurality of visual geometric objects (paragraph 71, 107, 132-133, 144-145), they fail to specifically disclose tactile, olfactory, and gustatory.
In an analogous art, Tennakoon discloses an interactive media streaming system (Fig. 1) which will include interactive objects for all of the user’s senses, visual, audible, tactile, olfactory, and gustatory (paragraph 19-22) so as to provide a more immersive, unified, virtual reality system which caters to all give of the human senses (paragraph 4, 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include tactile, olfactory, and gustatory, as taught in combination with Tennakoon, for the typical benefit of providing a more immersive, unified, virtual reality system which caters to all give of the human senses.

As to claim 3, Hinds and Tennakoon disclose updating geometry information of a particular scene graph, wherein the updating comprises increasing a resolution of the plurality of objects in a multi-resolution representation of the particular scene graph (Fig. 17-18, paragraph 68, 77, 95, 138-140, 145).

As to claim 4, Hinds and Tennakoon disclose interacting with the plurality of objects in the scene graph through the interface to the representation engine (paragraph 104, 118, 123, 140). 

As to claim 5, Hinds and Tennakoon disclose updating a position of a camera through the interface to the representation engine (paragraph 95, 139-145).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424